Quinn, Chief Judge
(dissenting):
In my opinion, there is no compelling or cogent reason to construe the phrase “time of war” as used in Article 2(10) of the Uniform Code differently from the construction we have accorded the same phrase in other Articles of the Code, such as Articles 43 and 85 (c). In fact, our disposition of the application for a Writ of Habeas Corpus in Latney v Ignatius, 17 USCMA 677 (1967), was predicated upon rejection of the petitioner’s contention that court-martial jurisdiction over civilians under Article 2(10) depended upon a specific declaration of war by Congress. In any event, if congressional participation is required to energize the phrase in regard to court-martial jurisdiction, sufficient congressional participation is present in connection with the Vietnam conflict to fulfill the requirement. United States v Anderson, 17 USCMA 588, 38 CMR 386 (1968); compare my dissent in United States v Ayers, 4 USCMA 220, 15 CMR 220 (1954).
Although there is some language in the opinion of the United States Court of Appeals for the District of Columbia in Latney v Ignatius, 416 F2d 821 (CA DC Cir) (1969), which appears to argue against jurisdiction in a case such as this, I agree with the Court of Military Review below that the decision was predicated on the absence of facts to show a sufficient connection between the accused and the armed forces. The facts in this case establish the requisite connection. A Federal district court in Kansas has denied the accused habeas corpus relief. In my view, that decision was correct, and the facts in this case support court-martial jurisdiction under Article 2(10) of the Uniform Code.
I would affirm the decision of the Court of Military Review.